PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Graham et al.
Application No. 15/008,438
Filed: 27 Jan 2016
For: SYSTEM AND METHOD OF CONTENT STREAMING AND DOWNLOADING
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.181, filed August 20, 2021, requesting that the Office withdraw the holding of abandonment in the above-identified application.

The petition under 37 CFR 1.181 is GRANTED.

On April 27, 2021, the Patent Trial and Appeal Board (“PTAB”) reversed the examiner’s decision to reject claims 19-30, which constitute all the claims pending in the application.

On July 12, 2021, the Office mailed a Notice of Abandonment because the 2 month period for seeking court review of a May 13, 2021 decision had expired and no claim was allowed. However, no PTAB decision was issued on May 13, 2021 in this application. The PTAB decision in this application was issued on April 27, 2021. In addition, the examiner was reversed in whole in the April 27, 2021 PTAB decision. As stated in MPEP 1214.04 Examiner Reversed in Whole [R-08.2017], a complete reversal of the examiner’s rejection brings the case up for immediate action by the examiner.

No clock was running against appellant based on the April 27, 2021 PTAB decision. It was and still is up to the examiner to take action after the April 27, 2021 PTAB decision.

The petition to withdraw the holding of abandonment is granted.  The Notice of Abandonment mailed July 12, 2021 is vacated. No petition fee has been or will be charged in connection with this matter.

After the mailing of this decision, the application will be referred to Technology Center A.U. 2426 for further action by the examiner of record. 



Any inquiries pertaining to this matter may be directed to the undersigned at (571) 272-3230.

/SHIRENE W BRANTLEY/Attorney Advisor, OPET